The Court is unwilling to break the unbending rule as to service of process on a nonresident defendant where the decree prayed for is in personam. See Coleman's Appeal, 75 Pa. 441;Wallace v. United Electric Co., 211 Pa. 473; Vandersloot v. Pa.Water  Power Co., 259 Pa. 99; Hughes v. Hughes, 306 Pa. 75;Atlantic S. N. Gas Co. v. Whitten, 315 Pa. 529; Gallagher v.Rogan, 322 Pa. 315; Degan v. Kiernan, 326 Pa. 397. The court below followed this rule and the order setting aside the service and dismissing the bill against the nonresident appellees is affirmed at appellant's cost. *Page 561